Opinion of the Court
Ferguson, Judge:
The issue in this ease is whether the president of the special court-martial which tried the accused erred prej-udicially in failing to note that the inclusion of a bad-conduct discharge in the sentence was possible only because “the authorized confinement without substitution for such offenses is six months or more.” Manual for Courts-Martial, United States, 1951, paragraph 127c, section B. Our decision in United States v Yocom, 17 USCMA 270, 38 CMR 68, this day decided, governs the question.
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Navy. The board may reassess the sentence or order a rehearing thereon.
Judge Kilday concurs.